Bleckley, Justice.
Several points are in the record, but only one was argued and insisted upon. The judgment was one which, under the constitution, the court was competent to render without the aid of a jury. It was regularly entered on the minutes as a part of the proceedings of the day; and after the day’s proceedings as a whole, the minutes were duly signed by the presiding judge. Certainly the 38th rule of court contemplates that be shall sign eacli judgment separately, but the omission is a mere irregularity, and is curable by amendment. If the actual rendition of the judgment is duly vouched by the minutes, and the only defect is want of signature, the judgment is not void, and the signature ma.y be supplied nunc pro tunc. 62 Ga., 103. Though signing by counsel was no substitute for signing by the judge, yet it did not vitiate. If not efficacious, it was harmless. 61 Ga., 26. And compare 57 Ib., 79 ; 59 lb., 506, 607; 60 Ib., 406.
Judgment reversed.